Title: James Warren to John Adams, 26 February 1784
From: Warren, James
To: Adams, John


        
          
            My Dear Sir
            Milton Feby. 26th: 1784
          
          Since my last which went by Mr Temple, I have had the pleasure of receiving yours of the 10th. Sepr by Mr. Thaxter. The Approbation

of your Country is as Extensive as it ought to be. that is, it is Universal. but as there remains now no Expectation of your return here before another Election. I dare say we shall not be Embarrassed by the Modesty of our present first Magistrate. whatever Qualities he may want in the Opinion of others. he is himself a Stranger to any defeciences. & never once thought the duties too Arduous for him, or the honour too high, or the situation too delicate, he has however lately threatned us with a Resignation. he was either Affronted that the General Court the last Sessions did not Answer his Speech or he took it in his head that he would be a great Man as well as General Washington. he proclaimed his design in all Companies with great formality, & summoned his Council to receive it. they met. he Altered his resolution. & we Continue as happy as ever in his Administration. his Character is neither stained with ridicule or Contempt, a privilege peculiar to himself. The General Court is now setting but I hear of Nothing very Important yet done. no stable provision is yet made for paying the Interest of the National Debt. I hope it will never be by an Impost. but I wish it was done in some more secure way. but it Appears to me that the States want Confidence in the Administration. it must be taken out of Morris’s hands. The Treasury put in Commission by rotation, & then I beleive ways & means will be found, especially if this last measure should be Attended with strict & Impartial Justice to the several States.— I have not heard lately from Congress. but I presume from the Character I have of the Members, their foreign policy will in future be Conducted in a different Stile. & that the old man’s arts will not be so succesful as Usual, they talk of an Adjournment in April. Good Providence has so ordered for our Good that Sullivan has resigned, & the Court unanimously Chose Mr Dana, A delegate in his room, the resignation was very fortunate, & the Choice as Judicious Mr Dana dined with me about 10 days ago & will go on soon if Congress does not adjourn.
          I wish it had been Convenient for you & your Country to have returned & taken up your residence here. & Joined with me in the Cultivation of the pleasant Hills in Braintree & Milton. but Instead of that you are Calling away your Family. Your Father Smith is Dead. Coll Quincey will live but a few days. Mr Cranch & Family may go to Boston, & we be left solitary on our Hill. what delays your Treaty of Commerce with Britain. I suppose want of Instructions from Congress. but I am sure the best that could be given, might be Compleated in a minute by refering the whole to your

discretion. The delay may Create difficulties, by giveing time to prejudices to grow & rancle from the Conduct & narrow Policy of Britain who will never grow wise from Prosperity, or Adversity—
          I am told that Penobscot is Evacuated. the Commanding Officer after Applying to our Government for a Commission to some Person to receive the delivery of the place, & waiting in vain went of at last, after haveing Burned the Barracks &c. which we seemed to Care nothing about. I think he did right. Mrs. Warren desires her regards to you. we are all well Except Charles who is in a dangerous situation.— You have not given me a single hint for the Improvement of the Noble Science of Husbandry since you have been in Europe. do you reserve them all for your own use, that you may Excel us in that Art on your return, as much you have done in Politics abroad.
          I am with Great / Esteem Your Friend & Servt
          
            J Warren
            March 10th:
          
        
        
          Congress have made their Recommendation to the several States Agreable to the Treaty. A Committee of the Genl. Court have it under Consideration, but it is said will not report this Session.— Nothing seems to be a more General Subject of Conversation than the Cincinati Clubb. People seem not to have Considered the Nature & dangerous tendency of the Institution, till they were roused & Alarmed by a Pamphlet wrote in So. Carolina said by Mr Burke, which I would Inclose if the Expence of postage would not be too great. the Bulk of the People in N England more especially have Manifested great Uneasiness at the half pay for Life to the Officers of the Army since Commuted for 5 years pay. but the Uneasiness seemed to be subsideing till Irrittated to fresh resentment by this Institution. County Conventions & Town Meetings are now frequently Expressing their Resentments & determinations to pay no Taxes for the Commutations. The Officers I think deserve some such Consideration. but then they should be Content in Other respects to be on a footing with their fellow Citizens, without Claiming any distinctions that are Invidious now & may be dangerous hereafter. Miss Nabby is here on a Visit. & I dare say you will hear from her Mamah by this oppy. Coll Quincey died last Week. Adeu.— / I am as above—
        
      